Citation Nr: 1112059	
Decision Date: 03/25/11    Archive Date: 04/06/11

DOCKET NO.  10-01 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for back injury residuals.

2.  Entitlement to service connection for groin injury residuals.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his ex-spouse


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel

INTRODUCTION

The Veteran served on active duty from February 1962 to February 1965.

This matter is on appeal before the Board of Veterans' Appeals (Board) from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for back injury residuals and groin injury residuals.  Unfortunately, after a review of the record, the Board has determined that additional development must take place before these claims can be adjudicated.  

At the outset, the Board notes that the Veteran testified at his February 2011 videoconference hearing that he signed up for VA treatment at the Alvin C. York (Murfreesboro) Campus of the Tennessee Valley Healthcare System in 1996.  However, a review of the record shows that the VA treatment records associated with the claims file only date back to August 2006.  Significantly, the earliest VA treatment record in the claims file, dated in August 2006, is a primary care note from the Knoxville Community Based Outpatient Clinic (CBOC) indicating that the Veteran was transferring from the Murfreesboro Campus.  Later treatment records received from the Murfreesboro Campus are dated in 2009 and do not include records for the period of treatment prior to August 2006.  As such, it appears that there are outstanding VA treatment records which have yet to be associated with the claims file.  Furthermore, the Veteran testified that these early VA treatment records are related to treatment for his back; therefore, they are likely to have an impact on the adjudication of his claim for entitlement to service connection for back injury residuals.  

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As such, all of the Veteran's VA treatment records should be associated with the claim file.  

In addition, the Veteran and his ex-spouse testified that the Veteran injured himself while performing basic training maneuvers sometime during February or March 1962.  Specifically, he indicated that he slipped while walking across a wet log and injured his groin and low back.  The Veteran further alleged that his testicles became swollen and he began to experience chronic back pain as a result of the injury.  Although the Veteran indicated that he was sent to the infirmary or dispensary where he received treatment for these injuries, there is no evidence of either alleged injury in the service treatment records.  To the contrary, the Veteran indicated on his January 1965 Report of Medical History at separation that he never suffered from arthritis or rheumatism.  Similarly, his January 1965 Report of Medical Examination indicated that his spine as well as his musculoskeletal and genitourinary systems were within normal limits.  

Nevertheless, the Board finds that the Veteran and his spouse are capable of making credible lay observations concerning the Veteran's fall and injuries in February or March 1962 as well as the subsequent swelling of his genitals and onset of back pain.  There is also evidence of a current diagnosis of severe degenerative disc disease of the lumbar spine.  The Veteran has also complained of genital pain in approximately March 2000 which was diagnosed as prostatitis.  He was more recently diagnosed with benign prostatic hyperplasia (BPH) as well as with low back pain radiating into his right groin in 2008.  


However, considering that there was no indication of low back pain or genital swelling at the time of the Veteran's separation in February 1965, and no treatment for back injury or groin injury residuals until over 30 years after separation from service, the Board cannot find evidence of a nexus between the Veteran's current disabilities and his 1962 in-service injury.  

In determining whether a medical examination be provided or medical opinion obtained, there are four factors to consider: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing an in-service event, injury, or disease, or manifestations during the presumptive period; (3) an indication that the disability or symptoms may be associated with service; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  

With respect to the third factor, the types of evidence that "indicate" that a current disorder "may be associated" with service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In addition, the Veteran's lay testimony can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469.  

Thus, the Board determines that the aforementioned evidence is sufficient to trigger VA's duty to afford the Veteran an examination to determine the likelihood that his current disabilities had their onset in service or are otherwise related to his 1962 injury.  38 C.F.R. § 3.159; McLendon, 20 Vet. App. 79 (2006).  Indeed, the Courts have issued a number of decisions emphasizing the low threshold for triggering VA's duty to obtain an examination.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (evidence that a disability may be related to service need not be competent); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), (the Federal Circuit stated that it had previously and explicitly rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis).

Accordingly, the case is REMANDED for the following action:

1. The RO should obtain all VA treatment records from the Alvin C. York (Murfreesboro) Campus of the Tennessee Valley Healthcare System in Murfreesboro, Tennessee, from 1996 to the present.  Any negative search result should be noted in the record.  

2. The RO should schedule the Veteran for an appropriate VA examination in order to ascertain the nature and etiology of any current genitourinary disorder, to include prostatitis and benign prostatic hyperplasia (BPH).  The claims file should be made available for review, and the examination report should reflect that such review occurred.  

Upon a review of the record and examination of the Veteran, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that any diagnosed genitourinary disorder had its initial onset during or as a result of his military service.  The examiner is asked to make specific reference to the Veteran's credible history of experiencing swelling of the testicles following a 1962 slip-and-fall injury.

A rationale for any opinion advanced should be provided.  If an opinion cannot be formed without resorting to mere speculation, the examiner should so state and provide a reason for such conclusion.

3. The RO should also schedule the Veteran for an appropriate VA examination in order to ascertain the nature and etiology of any current lumbar spine disorder, to include degenerative disc disease of the lumbar spine with pain radiculating into the groin.  The claims file should be made available for review, and the examination report should reflect that such review occurred.  

Upon a review of the record and examination of the Veteran, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that any diagnosed lumbar spine disorder had its initial onset during or as a result of his military service.  The examiner is asked to make specific reference to the Veteran's credible history of experiencing low back pain immediately following a 1962 slip-and-fall injury.

A rationale for any opinion advanced should be provided.  If an opinion cannot be formed without resorting to mere speculation, the examiner should so state and provide a reason for such conclusion.

4. After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed with consideration of all applicable laws and regulations.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


